DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowability notice office action on the merits of Application No. 17/029412 filed on 9/23/2020. Amendment filed on 11/23/2021 has been acknowledged. Claims 1-18 are currently pending and have been considered below. Claim 1 is independent claim. Claim 1 has been amended. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-197716, filed on 10/30/2019.

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious wherein a position of the flange part in the axial direction is configured to overlap with a position of the given component in the axial direction and oil delivered via the connecting part, in combination with the other elements required by the claim.
Tatsuhiko et al. (JP 2018115741 A) (hereinafter “Tatsuhiko”), Emmanuel et al. (US 20070213163 A1)(hereinafter “Emmanuel”), Howard (US 2887199 A), Ferris (US 1864126 A) and Shoji et al (JP 2010006190 A)(hereinafter “Shoji”) have been found to be the closest prior arts. 
Tatsuhiko discloses an automatic transmission (e, fig 1-3), comprising a transmission case (2) having a vertical wall part; a clutch (e.g. CL1, CL2, CL3) disposed on a first side of the vertical wall  part in an axial direction of the transmission case; a given component (BR1) disposed on a second side of the vertical wall part in the axial direction; a sleeve  having a cylindrical body extending in the axial direction, at a location radially inward of the vertical wall part, and a flange part extending radially outward from the cylindrical body and coupled (the way it is connected to the vertical wall) to the vertical wall part from the first side in the axial direction, the flange part being disposed radially inward of the given component; and an oil supply passage through which hydraulic fluid is supplied to the clutch, wherein the hydraulic fluid is supplied to the clutch from radially inward of the clutch through the vertical wall, and wherein the oil supply passage is configured to supply the hydraulic fluid from the vertical wall part to the radially inward of the clutch through a first oil passage  extending in the axial direction, a second oil passage inside the flange part, connected to the first oil passage and extending in the radial direction, and a third oil passage (see the annotated fig. B, inside the sleeve) inside the cylindrical body, connected to the second oil passage and extending in the axial direction.
However, Tatsuhiko fails to disclose a flange part coupled to the vertical wall part from the second side in the axial direction and a sleeve extending in the axial direction to the first 
Emmanuel discloses a double-clutch transmission (fig. 2) wherein a flange part (the outward protrusion of 71) coupled to the vertical wall part (vertical part of 52) from the second side (left side of the vertical wall part of 52) in the axial direction so that the supply channel (151) can be connected to a circuit for supply hydraulic fluid conveniently (see para 71) and possible to control the fluid flow rate organized between the portion of transmission (e.g. 33, 35 and 31). 
Howard discloses a reversing clutch assembly (fig1/2) wherein the hydraulic fluid is supplied to the clutch (20) from radially inward (e.g. 89, 94, 94) of the clutch through the vertical wall part (vertical wall of 16) and an oil chamber (88) extending in the axial direction to provide an adequate supply and an efficient flow of the hydraulic fluid to the clutch members. (see para 38-39 of Howard)
Ferris discloses a clutch (fig. 1) wherein clutch plate (27) is coupled by a bolt (37) with the outwardly extending flange (e.g. 35, 36) so that the clutch plate can be securely connected with the flange. (see para 26 of Ferris)
Shoji discloses a forward/reverse switching mechanism (41, fig. 4) wherein a position of the clutch guide (58) in the axial direction is configured to overlap with a position of the 
Further, it would not have been obvious to have modified Tatsuhiko in light Emmanuel, Howard, Ferris, and Shoji to include grooves on the inclined surfaces and to have also aligned these grooves with the clutch ring passages, or to move the oil from the vertical wall to the flange via the connecting part.
Claims 2-18 are allowable because they depend on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/F. P./Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655